Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 16, 2015

                                       No. 04-15-00640-CR

                                        Eduardo REYES,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR0808
                           Honorable Sid L. Harle, Judge Presiding


                                         ORDER

        The trial court imposed sentence on September 9, 2015. Appellant’s notice of appeal was
due to be filed by October 9, 2015. See TEX. R. APP. P. 26.2(a). On October 13, 2015, Appellant
filed a notice of appeal, and on October 14, 2015, he filed a motion for extension of time to file a
notice of appeal.
       Appellant’s motion for extension of time to file the notice of appeal is GRANTED;
Appellant’s notice of appeal is deemed timely filed. See id. R. 26.3.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court